Citation Nr: 1046224	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  06-16 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana



THE ISSUES

1.  Entitlement to service connection for a scar on the left 
breast.  

2.  Entitlement to service connection for residuals of 
liposuction.

3.  Entitlement to service connection for a thoracic spine 
disability.

4.  Entitlement to service connection for a right ankle 
disability.

5.  Entitlement to an initial rating in excess of 10 percent for 
migraine headaches.   

6.  Entitlement to an initial rating in excess of 20 percent for 
lumbar sprain.  

7.  Entitlement to an initial rating in excess of 30 percent for 
major depressive disorder (MDD).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to May 1995 
and from January 1998 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2003 and February 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

In a March 2006 rating decision, an increased disability rating 
of 20 percent was assigned for service-connected low back strain, 
effective October 2002, the date of service connection.  

Since this increase did not constitute a full grant of the 
benefits sought, the matter of a higher rating remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).




FINDINGS OF FACT

1.  The Veteran has a scar measuring 0.2 inches in length by 0.2 
inches in width on her left breast which is the result of an in-
service medical procedure.  

2.  The Veteran's in-service liposuction surgery did not result 
in residual pathology.  

3.  Spondylosis of the thoracic spine is attributable to service.  

4.  Right ankle strain is attributable to service.  

5.  The Veteran's migraine headache disorder is manifested by 
characteristic prostrating attacks occurring on average of once a 
month over the last several months, but are not productive of 
severe economic inadaptability.

6.  For the period of October 11, 2002, to September 26, 2003, 
the Veteran's lumbar strain resulted in no more than moderate 
limitation of motion and did not result in severe neurological 
dysfunction or physician-prescribed bed rest.  

7.  For the period of September 26, 2003, to May 10, 2010, the 
Veteran's lumbar strain resulted in forward flexion of the 
thoracolumbar spine to less than 30 degrees and also caused mild 
right-sided sciatica; it did not result in physician-prescribed 
bed rest.  

8.  Since May 10, 2010, the Veteran's lumbar strain resulted in 
severe limitation of motion on extension, lateral bending, and 
rotation; it did not result in forward flexion of the 
thoracolumbar spine to 30 degrees or less and did not result in 
physician-prescribed bed rest.  

9.  The Veteran's MDD causes occupational and social impairment 
with reduced reliability, but does not cause occupational and 
social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  A left breast scar was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

2.  Service connection for liposuction surgery residuals is not 
warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2010).

3.  Spondylosis of the thoracic spine was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2010).

4.  Right ankle strain was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

5.  The criteria for an initial evaluation of 30 percent, and no 
higher, for migraine headaches have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2010).

6.  For the period of October 11, 2002, to September 26, 2003, 
the criteria for an initial rating in excess of 20 percent for 
lumbar strain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5292 
(2002-2003).

7.  For the period of September 26, 2003, to May 10, 2010, the 
criteria for a 40 percent rating for limitation of motion due to 
lumbar strain and a separate 10 percent rating for right-sided 
sciatica are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.25, 4.40, 4.45, 4.7, 4.71a, 4.124, Diagnostic 
Codes 5235-5243, 8520 (2010).

8.  Since May 10, 2010, the criteria for a 40 percent rating for 
lumbar strain are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5292 (2002-2003).

9.  The criteria for a rating of 50 percent, but no more, for 
MDD, are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the Veteran with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of the 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 
2004).  A VCAA letter in March 2003 informed the Veteran of all 
three elements required by 38 C.F.R. § 3.159(b), as stated above.  
The letters also notified the Veteran that that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded, in compliance with 
Dingess.

With regard to the higher rating claims, the Veteran is 
challenging the initial evaluations assigned following the grants 
of service connection.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated.  It has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the Veteran's notice of disagreement (NOD), the Veteran took 
issue with the initial disability ratings and is presumed to be 
seeking the maximum benefits available under the law.  Id.; see 
also AB.  Therefore, in accordance with 38 U.S.C.A. §§ 5103A and 
7105(d), the RO properly issued a statement of the case (SOC) 
which contained, in pertinent part, the pertinent criteria for 
establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  
Therefore, VA complied with the procedural statutory requirements 
of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  
The Veteran was allowed a meaningful opportunity to participate 
in the adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to the 
Veteran.  

Regarding the duty to assist, VA also fulfilled its duty to 
obtain all relevant evidence with respect to the issues on 
appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's 
service treatment records, VA medical treatment records, and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There 
is no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not part 
of the claims file.  The Veteran was also afforded VA 
examinations.  38 C.F.R. § 3.159(c)(4).  The examinations are 
adequate as the claims file was reviewed, the examiners reviewed 
the pertinent history, examined the Veteran, provided findings in 
sufficient detail, and provided rationale.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The VA examination reports are 
thorough and supported by the record.  The records satisfy 
38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to substantiate 
his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that "the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the Veteran).

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred in 
or aggravated by service if it had become manifest to a degree of 
10 percent or more within one year of a Veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof 
as to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as the 
situation dictates; and competent evidence as to a nexus between 
the inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 
Vet. App. 465 (1994).

The Court has consistently held that, under the law cited above, 
"[a] determination of service connection requires a finding of 
the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit), which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes two 
of the three elements required for service connection under 38 
C.F.R. § 3.303(b): (1) that the condition was "noted" in 
service, and (2) evidence of post-service continuity of the same 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The third element, evidence of a relationship between the present 
disability and the postservice symptomatology, may be established 
through lay testimony if the relationship and the disability are 
capable of lay observation.  See id; Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see also Grover v. West, 12 Vet. App. 109, 112 (1999). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

Scarring on the Left Breast

Initially, the Board must assess the competence of the Veteran to 
report the onset of her purported scarring of the left breast as 
due to service and of her having that scarring since that time, 
as well as her credibility.  See Barr; Washington v. Nicholson, 
19 Vet. App. 362, 368-69 (2005).  

In Barr and Washington, the Court noted that a Veteran is 
competent to testify to factual matters of which he had first-
hand knowledge, and citing its earlier decision in Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), held that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the personal 
knowledge of the witness; see also 38 C.F.R. § 3.159(a)(2) 
(2010).

In this case, the Veteran indicated in her hearing testimony in 
January 2007 that she underwent a procedure following an insect 
bite on her left breast.  A review of the service treatment 
records reflects that that Veteran suffered an insect bite in May 
2000 on her left breast.  An abscess from that bite was incised 
and drained.  The Veteran is competent to report past 
medical/surgical procedures.  Layno, 38 C.F.R. § 3.159(a)(2).  
See e.g., Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(involving a claim of service connection for paranoid 
schizophrenia where lay persons submitted statements attesting to 
observing a change in the veteran's behavior during and since 
service); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In addition, she is credible in her report of what 
was entailed.  The service treatment records support her report, 
and there are no inconsistencies in the record.  

However, lay persons are not always competent to opine as to 
medical etiology or render medical opinions.  Barr; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno at 469; see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 
494- 95 (lay person may provide eyewitness account of medical 
symptoms).

The Federal Circuit further stated in Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  Once evidence is determined to be competent, the Board 
must determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

As noted, the Board finds the Veteran's testimony credible as to 
the report of service incurrence of the insect bite to the left 
breast and the medical procedure to drain an area of infection.  
Post-service, in addition to the Veteran's lay testimony of 
residual scarring, there is medical evidence reflecting a scar of 
the left breast due to the insect bite.  An April 2007 VA 
examination revealed a small scar of the left breast, measuring 
0.2 inches in length by 0.2 inches in width.  

Since the Veteran has a residual scar due to the in-service 
insect bite and medical procedure, this is a residual disability, 
and service connection is warranted for that scar.   

Residuals of Liposuction Surgery

During service, in December 2000, the Veteran underwent 
liposuction in the abdominal area.  She asserts that she has 
residual cosmetic flaws, and she is competent to report visible 
abnormalities.  See Layno.  

In April 2003, the Veteran was examined by VA.  It was noted that 
her liposuction had been uneven; however, no specific residual 
disability was indicated.  At her January 2007 hearing, the 
Veteran stated that she had bruising for an extended period of 
time after the surgery.  She admitted that there was no 
functional loss and that she just felt self-conscious, as she 
perceived there still to be a cosmetic defect.  She thought that 
there was a visible difference where there had been bruising; 
however, scarring was not shown on the VA examination.  Although 
the Veteran is competent to report scarring and she is credible 
in her report of the liposuction surgery, the Board finds that 
she is not credible in her report of residual scarring since the 
VA examination contradicts that report.  Further, even accepting 
that there initially was bruising after the surgery, there is no 
underlying pathology present.  Accordingly, service connection is 
not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  The preponderance is against the Veteran's claim, and 
it must be denied.

Thoracic Spine Disability

The service treatment records reflect that the Veteran was 
involved in a motor vehicle accident in 1998 when an 18-wheeled 
vehicle hit her car going 55 to 60 miles per hour.  After the 
accident, she reported multiple physical problems, including 
upper and lower back pain.  On the June 2002 Line of Duty 
Determination, it was noted that she had sustained an upper and 
lower back injury.  Her problems with back pain thereafter 
continued.  On a January 2002 report, it was noted that the 
Veteran had pain and tenderness at the paraspinal musculature of 
the middorsal and thoracic spine, which increased with rotation 
and side bending.  X-rays revealed some moderate flattening, 
secondary to spasm of the normal curves of both the thoracic and 
lumbar spine, the latter being greater.  In May 2005, it was 
noted that she had chronic upper and lower back pain due to 
muscle spasm, which was noted to have been incurred during 
service.    

Post-service, the Veteran continued to report of both low and 
upper back pain.  While service connection was established for 
lumbar strain, service connection was denied for thoracic spine 
disability.  

April 2003 VA x-rays were normal.  However, spondylosis of T6-T8 
was diagnosed in January 2004 by Chiropractic Radiologists as 
being shown on x-rays.  Likewise, an August 2005 VA examination 
made the same diagnosis.  

In June 2005, a VA examiner indicated that he could not provide 
an opinion regarding the etiology of any degenerative changes of 
the thoracic spine which may be present without resorting to mere 
speculation and indicated that any relationship to the in-service 
accident was also speculative.  However, this VA examiner 
provided no rationale for that conclusion.  As such, the Board 
will not rely on that opinion as probative evidence on that 
point.  See Jones v. Shinseki, 23 Vet. App. 382 (2010); see also 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The Board finds that the Veteran's spondylosis of the thoracic 
spine is attributable to service.  The service treatment records 
clearly show in-service injury and continuous thoracic spine 
complaints and findings thereafter.  X-rays revealed 
abnormalities during service.  There is a current diagnosis.  
There is also lay evidence of continuity of symptoms.  The 
Veteran is competent to report back pain and she is credible in 
her report and is supported by the in-service and post-service 
records.  

Accordingly, the Board finds that service connection is warranted 
for spondylosis of the thoracic spine.

Right Ankle Disability

The service treatment records reflect that the Veteran was seen 
several times during service for right ankle pain.  In April 
2001, she was noted to have ankle impingement and early 
arthritis.  It is unclear if x-rays were used for the diagnosis 
of arthritis, but none are contained in the claims file.  

On an October 2003 VA examination, the Veteran made subjective 
complaints of right ankle pain, but the etiology was noted to be 
uncertain and x-rays were noted to be normal.  

In April 2007, the Veteran was afforded another VA examination.  
Physical examination revealed slight limitation of motion of the 
right ankle as well as some discomfort.  The diagnosis was right 
ankle strain.  

In January 2010, another VA examination was conducted.  
Currently, physical examination and x-rays were noted to be 
normal.  The diagnosis was subjective complaints of a right ankle 
condition.  The examiner stated that it was less likely as not 
that the current ankle condition was related to her right ankle 
condition incurred while in service.  

In this case, the Veteran had in-service right ankle treatment 
and diagnosis.  However, the underlying pathology of arthritis 
was not confirmed by x-ray findings.  The Board accepts the 
Veteran's continuous report of right ankle pain.  Since she filed 
her claim immediately after he separation from service, it is 
apparent that right ankle pain was present at that time.  During 
the course of her appeal, a diagnosis of right ankle strain with 
objective findings of limitation of motion was demonstrated on 
the April 2007 VA examination.  Thereafter, the objective 
findings resolved.  A VA examination also subsequently provided 
an opinion that there was no etiological connection to service, 
but there was no "disability" on that examination.  

In McClain v. Nicholson, 21 Vet App 319 (2007), the Court held 
that the requirement that a current disability be present is 
satisfied "when a claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim . . . even though the disability resolves prior to the 
Secretary's adjudication of the claim" (emphasis added).  Under 
such circumstances, provided the resolved disability is related 
to service, a claimant would be entitled to consideration of 
staged ratings.  However, a nexus to service is still required.  

In affording the Veteran the benefit of the doubt, the Board 
finds that she had right ankle disability during service 
(impingement syndrome), continuous right ankle pain after 
service, and a diagnosis after service in 2007.  Her lay 
statements of continuous pain, as her claim has been pending 
since her separation from service, are both competent and 
credible.  She is competent to report pain, and she is credible 
as well since she has consistently made the same complaints for 
about 8 years.  Since she was diagnosed with right ankle 
disability during that timeframe, the evidence in this case is so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule as required by law and VA regulations per the 
directives of McClain.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Service connection is warranted for right ankle strain, 
subject to staged ratings.  

Ratings

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the 
Board finds that some discussion of Fenderson v. West, 12 Vet. 
App 119 (1999) is warranted.  In that case, the Court emphasized 
the distinction between a new claim for an increased evaluation 
of a service-connected disability and a case (such as this one) 
in which a Veteran expresses dissatisfaction with the assignment 
of an initial disability evaluation where the disability in 
question has just been recognized as service-connected.  VA must 
assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim-
a practice known as "staged rating."  See also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

Migraine Headaches

Diagnostic Code 8100 provides the rating criteria for migraine 
headaches.  A 10 percent evaluation is assigned for headaches 
with characteristic prostrating attacks averaging one in two 
months over the previous several months; a 30 percent evaluation 
may be assigned for headaches with characteristic prostrating 
attacks occurring on an average once a month over the previous 
several months; and a 50 percent evaluation is warranted for 
headaches with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2010).

In this case, the Veteran was afforded a VA examination in April 
2003.  At that time, it was noted that the migraines occurred at 
least every other month and sometimes more, such as the time she 
had three in one week.  She was taking Imitrex for relief.  

At her personal hearing in January 2007, the Veteran reported 
having weekly headaches with prostrating headaches 2-3 times per 
month.  

In April 2007, the Veteran was examined again.  At that time, she 
reported 1-3 bad headaches per month.  She would see an aura and 
could not see well out of the right eye.  She had tinnitus, 
variations in her hearing, and saw dots in front of her eyes.  
There was some questionable light-headedness.  She had pain on 
the right side which was throbbing and also felt like something 
was crawling.  She indicated that she had passed out in the past.  
The headaches worsened with light and standing.  The 
incapacitating episodes lasted a couple of hours.  She was still 
taking Imitrex as well as Zomig.  She also reported having lesser 
headaches on a weekly basis.  She reported that it was hard to 
work, but she had to work, so that although she had fatigue, 
weakness, and some dizziness, she would work.  The diagnosis was 
chronic migraine headaches.  

The Board finds that the criteria for a 30 percent rating for 
migraines are met.  The Veteran has had a range in the frequency 
of her prostrating headaches, from one every other month to 
several per month.  The Board accepts that the average is at 
least once per month.  The Board recognizes that she does 
occasionally have more than one prostrating attack per month; 
however, she does not have severe economic inadaptability.  By 
her own admission, she is able to maintain gainful employment 
despite the migraine headache disorder.  As such, a 30 percent 
rating, but no higher, is warranted for migraines.  

Lumbar Sprain

The Veteran has been assigned a 20 percent rating for lumbar 
strain under Diagnostic Code 5237.  She maintains that a higher 
rating is warranted.  

The Board notes that the schedular criteria for rating the spine 
have been amended during the pendency of the Veteran's appeal.  

Effective September 26, 2003, the rating criteria for 
evaluating other spine disorders were amended.  See 68 Fed. Reg. 
51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. 
Reg. 32, 449 (June 10, 2004).  VA updated the entire section of 
the rating schedule that addresses disabilities of the spine.  
This update included a renumbering of the diagnostic codes 
pertinent to back ratings.  According to that renumbering, 
Diagnostic Code 5237 now governs ratings of lumbosacral strain, 
Diagnostic Code 5239 governs ratings of spondylolisthesis or 
segmental instability, and Diagnostic Code 5243 governs ratings 
of intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2010)).

Where the law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
Veteran applies, absent congressional or Secretarial intent to 
the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The 
amended versions may only be applied as of their effective date 
and, before that time, only the former version of the regulation 
should be applied.  VAOPGCPREC 3- 2000 (Apr. 10, 2000).

As such, the Board will assess the severity of the Veteran's 
service-connected low back disability under both the former and 
revised criteria pertaining to ratings of the spine.

A February 2003 medical record noted complaints of back pain.  

In April 2003, the Veteran was afforded a VA examination.  At 
that time, she complained of chronic back pain.  She reported 
that increased levels of physical activity, such as bending, 
lifting, and carrying would aggravate the condition.  She stated 
that she also had shooting pain and instability in the right leg.  
She experienced some episodes of numbness and tingling in the 
right leg.  There was no loss of bowel or bladder control.  
Physical examination revealed that the Veteran was able to stand 
erect.  There were no back spasms.  She was able to flex 70 
degrees, extend 20 degrees, and laterally bend in each direction 
to 20 degrees.  There was no back pain on range of motion 
testing.  There was also no radicular pain present.  The 
diagnosis was chronic low back pain with a history of an injury 
secondary to a motor vehicle accident.  The examiner indicated it 
was feasible that pain could further limit function during flare-
ups or with increased use; however, it was not feasible to 
describe this in terms of additional limitation of motion.  X-
rays were normal.  There was no evidence of fracture or 
dislocation.  A separate neurological evaluation revealed 
decreased sensation in the right foot around the areas of the 
3rd, 4th, and 5th toes.  

An October 2003 VA examination follow-up noted that there were 
minimal objective findings and normal x-rays.  

Subsequent outpatient records continued to document complaints of 
low back pain.  An October 2003 electromyography revealed lumbar 
radiculopathy/sciatica.  A November 2003 magnetic resonance 
imaging (MRI) was normal.  March 2005 VA outpatient records 
documented a burning sensation over the right foot.  A June 2005 
MRI revealed degenerative changes, mainly at L4-5.

In August 2005, the Veteran was examined by VA.  The Veteran 
reported continued back pain.  She also reported having shooting 
pain down her right leg and described burning pain in her 
buttocks.  The examiner indicated that she had not had any 
periods of prescribed bed rest.  Physical examination revealed 
that she walked with an unremarkable gait pattern.  She was able 
to stand erect, and there was no visible curvature, although 
there did appear to be a slight prominence in the right 
paravertebral region of the lumbar spine.  She had subjective 
complaints of spasms, but there was no objective evidence of 
spasms.  She had tenderness to palpation.  She was able to flex 
to 60 degrees, extend to 15 degrees, laterally bend in both 
directions to 25 degrees, and rotate in both directions to 30 
degrees.  There was no additional loss of motion after repetitive 
motion.  Neurological evaluation revealed no focal strength 
deficits and sensation was intact.  There was no radicular pain.  
The diagnosis was lumbar strain.  An October 2005 addendum did 
not address the lumbar spine.  The Veteran thereafter continued 
to report having pain.  

On April 26, 2007, the Veteran was afforded another VA 
examination.  The examiner noted that there had not been 
physician-prescribed bed rest, although the Veteran had herself 
gone on bed rest when she felt it necessary.  The Veteran again 
reported back pain with tingling and shooting pain.  She 
indicated that the pain was sharp with an intensity of 7-8 out of 
10 on a scale of 1 to 10.  She stated that when she would stand 
up, the sensation in her right leg would give out and her leg 
would hit the ground.  The Veteran indicated that she felt weak 
and sometimes the right leg gave out.  She also indicated that 
she had numbness.  She related that she had back flare-ups a 
couple of times per week but denied any trigger.  She said that 
during a flare-up, she had increased pain and additional 
limitation, which lasted 1-2 days.  She also complained of muscle 
pains in her back.  The Veteran indicated that she did not walk 
and felt tired.  She was going to therapy once per week.  She 
stated that she could hardly do anything at home but could take 
care of her activities of daily living.  She was unable to drive 
for long periods, stand long, sit long, or pick up anything 
heavy.  She did not do any cleaning or dishwashing and did not 
cook much.  She also did not participate in recreational 
activities and did not go to many places.  However, she was 
maintaining employment.  

Physical examination revealed tenderness in the upper lumbar 
area, but no significant muscle spasm was palpable.  She could 
forward flex to 20 degrees with some guarding, she was able to 
extend to 10 degrees, left lateral flexing was to 15 degrees, 
right lateral flexing was to 15 degrees, right lateral rotation 
was to 15 degrees, and left lateral rotation was to 10 degrees.  
There was pain on motion.  There was no additional limitation of 
motion with repetitive use.  The diagnosis was lumbar strain with 
mild degenerative changes, with radicular symptoms on the right 
side.  

A May 2008 MRI of the lumbar spine was normal.  

In May 2010, the Veteran was again examined.  She reported the 
same symptoms as on her prior examination.  It was noted that 
there had not been incapacitating episodes.  There was no bowel 
or bladder impairment.  Physical examination revealed normal 
spinal curvature.  There was minimal tenderness in the lower 
lumbosacral area.  There were no palpable muscle spasms.  Active 
range of motion testing was done after 3 repetitions.  She was 
able to forward flex to 80 degrees, extend to 10 degrees, right 
and left lateral flex to 20 degrees, and right and left lateral 
rotate to 20 degrees.  Pain was a factor in limiting motion.  The 
Veteran also had guarding.  There was no additional loss of 
function after repetitions.  Additional loss of function during a 
flare-up could not be determined.  Neurological evaluation was 
also performed which revealed subjective decrease in sensation to 
pinprick in the right lower extremity but not in any 
dermatomal/radicular or peripheral nerve pattern.  X-rays were 
normal.  The impression was lumbar strain with no objective 
evidence for radiculopathy.  The examiner did not feel that the 
Veteran's subjective complaints correlated with her diagnosed 
lumbar strain.  

Prior to September 26, 2003 changes

Under Diagnostic Code 5292, limitation of motion of the lumbar 
spine was rated as 20 percent disabling when moderate and 40 
percent disabling when severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  The 40 percent rating was the maximum rating 
under that code.  In this case, a 20 percent evaluation was in 
order.  

The Veteran had moderate, but not severe, limitation of motion on 
extension, lateral flexion, and rotation.  

Under Diagnostic Code 5295, if there was lumbosacral strain with 
muscle spasm on extreme forward bending and unilateral loss of 
lateral spine motion in the standing position, a 20 percent 
evaluation was in order.  A maximum schedular rating of 40 
percent was awarded when lumbosacral strain was severe, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in the 
standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).  

Since the Veteran did not exhibit any severe symptoms compatible 
with the criteria, a higher rating was not warranted under this 
case.  

Under Diagnostic Code 5293, a 20 percent rating was provided for 
moderate intervertebral disc syndrome with recurring attacks; a 
40 percent rating was provided for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief; and a 
60 percent rating was provided for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to site of diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).    

Since the Veteran did not exhibit any severe symptoms compatible 
with the criteria, a higher rating was not warranted under this 
case.  The Veteran complained of right side neurological 
problems, but they were wholly sensory and consisted of only 
decreased sensation.  

Diagnostic Codes 5286 and 5289 provide ratings for complete bony 
fixation (ankylosis) of the spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5286, 5289 (2002).  As to rating the Veteran under the 
criteria for ankylosis, it is noted that ankylosis is "immobility 
and consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet. App. 524 (1999).  

Here, the evidence showed that the Veteran retains significant 
motion of the spine.  Therefore, rating premised on ankylosis is 
not warranted.  

Diagnostic Code 5285 governs ratings for residuals of vertebral 
fracture.  Under that code, the rating schedule provides a 100 
percent rating for residuals including cord involvement, if the 
Veteran was bedridden, or if he/she required long leg braces; a 
60 percent rating for residuals not involving cord involvement, 
but including abnormal mobility requiring neck brace (jury mast); 
in other cases, ratings should be made in accordance with 
definite limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2002).  

In this case, there was no such vertebral deformity.  

In addition, the rating schedule also provided that 
intervertebral disc syndrome (preoperatively or postoperatively) 
should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by combining 
under 38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  

A 20 percent evaluation was assigned for incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months; a 40 percent evaluation was 
assigned for incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 12 
months; and a 60 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  There are several Notes also 
applicable to rating in this manner:

Note (1): For purposes of evaluations under Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code or 
codes.

Note (3): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

In this case, intervertebral disc syndrome was not diagnosed as 
there were no episodes of physician-prescribed bed rest.  

Thus, for this timeframe, from October 11, 2002, to September 26, 
2003, a rating higher than 20 percent was not warranted.  

Pursuant to September 26, 2003 changes

A revision to the Rating Schedule governing the rating of spinal 
disabilities was effective September 26, 2003.  At that time, VA 
amended its Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
to institute a general rating formula for evaluating diseases and 
injuries of the spine, including lumbosacral strain under 
Diagnostic Code 5237, spinal stenosis under Diagnostic Code 5238, 
degenerative arthritis of the spine under Diagnostic Code 5242, 
and intervertebral disc syndrome under Diagnostic Code 5243.  

Under the revised criteria, lumbosacral strain will be evaluated 
under the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, The Spine, 
Note (6) (2010).

The Veteran's low back disability may be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25. 38 C.F.R. § 4.71a, The Spine, Note (6).

The General Rating Formula for Diseases and Injuries of the 
Spine, for Diagnostic Code 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes) provides:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.

Unfavorable ankylosis of the entire spine is rated as 100 percent 
disabling.  

Unfavorable ankylosis of the entire thoracolumbar spine is rated 
as 50 percent disabling.

Unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine is rated as 
40 percent disabling.

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine is rated as 30 
percent disabling.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis is rated as 20 percent disabling.

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height is rated as 10 percent 
disabling.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation. The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even 
though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis results 
in one or more of the following: difficulty walking because 
of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of 
the costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation 
of a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.

Diagnostic Code 5243 indicates to rate intervertebral disc 
syndrome either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides:

With incapacitating episodes having a total duration of at least 
six weeks during the past 12 months is rated as 60 percent 
disabling.

With incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months is 
rated as 40 percent disabling.

With incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months is 
rated as 20 percent disabling.

With incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months is 
rated as 10 percent disabling.

Note (1): For purposes of evaluations under DC 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).

The question of separate ratings for any neurologic abnormalities 
under neurological codes must be addressed.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2010).  The maximum 
rating which may be assigned for neuritis not characterized by 
organic changes as noted above will be that for moderate, or with 
sciatic nerve involvement, for moderately severe, incomplete 
paralysis.  Id.  Neuralgia, cranial or peripheral, characterized 
usually by a dull and intermittent pain, of typical distribution 
so as to identify the nerve, is to be rated on the same scale, 
with a maximum equal to moderate, incomplete paralysis. 3 8 
C.F.R. § 4.124 (2010).

With respect to neurologic manifestations, Diagnostic Code 8520 
addresses the sciatic nerve.  

In rating diseases of the peripheral nerves, the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  Id.  The ratings for peripheral 
nerves are for unilateral involvement; when bilateral, they are 
combined with application of the bilateral factor.  Id.  The use 
of terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for paralysis 
of the sciatic nerve, and therefore, neuritis and neuralgia of 
that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2010).  
Complete paralysis of the sciatic nerve, which is rated as 80 
percent disabling, contemplates foot dangling and dropping, no 
active movement possible of muscles below the knee, and flexion 
of the knee weakened or (very rarely) lost.  Id.  Disability 
ratings of 10 percent, 20 percent and 40 percent are assignable 
for incomplete paralysis which is mild, moderate or moderately 
severe in degree, respectively.  Id.  A 60 percent rating is 
warranted for severe incomplete paralysis with marked muscular 
atrophy.  Id.  

At the outset, the Board notes that the Veteran was never 
diagnosed with intervertebral disc syndrome, nor did she have 
physician-prescribed bed rest.  As such, a rating premised on 
incapacitating episodes is not applicable.  

With regard to limitation of motion, under the old version of the 
diagnostic codes, the Veteran's limitation of motion became 
severe on April 26, 2007, the date of a VA examination, thus 
warranting a 40 percent rating.  Although she demonstrated much 
better flexion on the lateral 2010 examination, her motion in 
other directions remained severely impaired, which substantiates 
a continued 40 percent rating.  

A higher rating was not warranted, as pronounced intervertebral 
disc syndrome was not shown.  As noted, intervertebral disc 
syndrome was not diagnosed.  Although the Veteran has complained 
of sciatica down the right side, despite being examined multiple 
times, no muscle spasm, motor deficit, or pronounced neurological 
symptoms were demonstrated.  

As such, the 40 percent rating, but no higher, would be warranted 
under the old rating schedule.  

Under the new rating schedule, the Veteran met the criteria for a 
40 percent rating on April 26, 2007, the date of a VA 
examination, as she had forward flexion of the thoracolumbar 
spine to 30 degrees or less.  In addition, she warranted an 
additional 10 percent rating based on right-sided sciatica.  A 
rating in excess of 40 percent was not warranted as there was no 
ankylosis, and a rating in excess of 10 percent was not warranted 
for the sciatica since it was sensory in nature and consisted 
mainly of subjective complaints without radicular symptoms shown 
on the examinations.  Thus, for the period beginning April 26, 
2007, the ratings under the new criteria were more advantageous.  

However, as of May 10, 2010, the date of the most recent VA 
examination, the Veteran no longer met the criteria under the new 
diagnostic code for a 40 percent rating based on limitation of 
motion.  A continuation of the 10 percent rating for right 
sciatica would still be warranted, despite the negative findings 
on the examination, since the Veteran competently reported the 
subjective symptoms associated with that disability which the 
Board has accepted.  However, a 20 percent rating based on 
limitation of motion and the 10 percent rating based on sciatica 
is less than the 40 percent rating which would be warranted under 
the old criteria of Diagnostic Code 5292.  

Therefore, in sum, an initial rating in excess of 20 percent is 
not warranted for lumbar strain from October 11, 2002, to 
September 26, 2003.  As of September 26, 2003, to May 10, 2010, a 
40 percent rating is warranted for limitation of motion under 
Diagnostic Code 5237, and a 10 percent rating is warranted for 
right sided sciatica under Diagnostic Code 8520.  From 
May 10, 2010, a 40 percent rating is warranted under Diagnostic 
Code 5292 (the old version of the rating schedule).  Accordingly, 
these staged ratings are warranted.  

MDD

The Veteran's depressive disorder has been evaluated under the 
general rating formula for mental disorders which governs ratings 
for Diagnostic Code 9434.

The rating criteria provides a 30 percent rating for occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal, due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9434 (2010).

The Board further notes that a GAF rating is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The Board 
notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered but 
is not determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good functioning in 
all areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument with 
family members).  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption of 
the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 to 
30 is indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost all 
areas.  A score of 11 to 20 denotes some danger of hurting one's 
self or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or occasionally 
fails to maintain minimal personal hygiene (e.g., smears feces) 
or gross impairment in communication (e. g., largely incoherent 
or mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130.

During the course of the appeal, in October 2003, the Veteran was 
afforded a VA psychiatric examination.  She arrived early for her 
appointment and was accompanied by a friend.  She was very 
nicely, neatly, and cleanly dressed and demonstrated very good 
personal hygiene.  Upon entering the examination room, she was 
tearful, appeared very tense, and indicated that she was very 
nervous.  However, she quickly warmed up to the examiner and the 
situation and was forthcoming and open about her difficulties.  
Her mood was anxious and dysphoric.  She was tearful throughout 
most of the examination.  Thought content and processes were 
within normal limits.  There was no evidence of delusions or 
hallucination nor was there inappropriate behavior.  The Veteran 
maintained eye contact throughout the evaluation.  She denied 
suicidal and homicidal ideation.  She indicated that she was able 
to perform her personal hygiene and activities of daily living.  
She was alert and oriented times four.  There was no evidence of 
gross memory loss or impairment.  Speech was linear and coherent.  
Speech production was normal.  The Veteran related that she was 
taking sleep medication and had significant sleep problems.  She 
was able to maintain employment.  However, she related that her 
symptoms were adversely affecting her psychosocial functioning as 
well as her quality of life.  She was constantly worried and 
anxious.  She was stressed, nervous, anxious, and panicked while 
driving.  She had not kept in touch with friends and was short-
tempered with her child.  She was having trouble performing 
chores due to low energy and fatigue.  The examiner noted that 
her presentation was extremely tense and distraught.  The 
examiner indicated that she had not received adequate treatment 
and her symptoms appeared to fall into the moderate to severe 
range.  However, the examiner indicated that improvement was 
possible.  She was able to work because she was not significantly 
disabled in that area whereas she was significantly disabled in 
the rest of her life.  The diagnoses were moderate to severe 
generalized anxiety disorder and major depressive disorder, 
without psychotic features.  The GAF was 50.  

Subsequent VA records document complaints of anxiety, moodiness, 
and family concerns.

In April 2007, the Veteran was afforded a VA examination.  It was 
noted that the Veteran was very fearful and hesitant to take 
medications.  She had been treated with group and individual 
therapy.  The evaluation revealed continuing disturbing and 
impaired symptoms of depression without any identified periods of 
remission.  She was under a number of stressors which had 
increased the depression, including the effects of Hurricane 
Katrina.  Her home was destroyed in the hurricane; however, her 
husband had returned from Iraq.  She felt the need for more of 
his attention but felt like he was avoiding her.  She reported 
one episode of jumping on him, although she indicated that she 
was not violent.  She related that she was continuously very sad.  
She did not know of anything that gave her pleasure.  Her sleep 
was markedly disturbed.  She had racing thoughts that went 
through her head and she did not sleep well.  She woke up feeling 
tired, and that continued through the day.  She would pull 
herself together for work.  She was agitated and irritable.  The 
Veteran indicated that she felt overwhelmed and expressed some 
suicidal ideation.  

Mental status examination revealed that she was dressed in clean 
clothing and did not show signs of neglect of personal care.  Her 
psychomotor activity was agitated.  She was fully oriented with a 
clear sensorium with no psychotic features.  There was a pressure 
of speech and some looseness of ideas.  Her speech was not well 
focused and there was some impairment of communication.  Her mood 
was depressed and agitated.  Her affect was constricted in range 
to dysphoric emotions.  She was weeping frequently.  Her memory 
and concentration were good.  Insight was fair and judgment was 
functional.  The diagnosis was moderate major depressive 
disorder.  It was noted that the Veteran's productive activities 
required more effort because of emotional disturbances.  Her 
family life was especially impaired.  The GAF was 51.

The Veteran has been assigned a 30 percent rating for depressive 
disorder.  The Veteran meets the criteria for a 50 percent 
rating.  Although the Veteran has received several diagnoses, the 
Board accepts that they are part and parcel of her MDD, for 
rating purposes.

A 50 percent rating is warranted because the Veteran's GAF scores 
indicate moderate to serious impairment and her depressive 
disorder has been productive of occupational and social 
impairment with reduced reliability and productivity.

The Veteran has speech impairment, constricted affect, a high 
level of anxiety, and some looseness of ideas.  Her main area of 
impairment is within her social functioning due to her MDD.  VA 
examiners have indicated that she is particularly impaired in 
this area in her relations with others.  The Board acknowledges 
that she is working; however, it has been specified that she has 
a high level of emotional disturbance which inhibits her everyday 
functioning and interactions with others, outside of the work 
place.  As such, the Board finds that the 50 percent rating is 
warranted.  

However, a 70 percent rating is not warranted.  The Veteran has 
some suicidal ideation, but no intent or plans.  The Veteran does 
not engage in obsessional rituals.  Panic attacks have not been 
demonstrated.  While the Veteran has depression, the Board finds 
that it is not to the extent that she is unable to function 
independently, appropriately and effectively, since she has been 
able to maintain her appearance and her employment.  The Veteran 
does not generally have impaired impulse control.  There is no 
evidence of spatial disorientation.  The Veteran does not have 
neglect of personal appearance and hygiene.  On examination, she 
appeared clean and appropriately dressed.  

The Veteran has some difficulty adapting to social situations.  
However, difficulty in establishing and maintaining effective 
work and social relationships is contemplated within a 50 percent 
rating.  She is not unable to maintain a relationship since she 
has sustained steady employment and must interact with 
co-workers.  Accordingly, the Board concludes that the criteria 
for a 70 percent rating are not met.  

The Board is aware that the symptoms listed under the 70 percent 
evaluation are essentially examples of the type and degree of 
symptoms for that evaluation, and that the Veteran need not 
demonstrate those exact symptoms to warrant a 70 percent 
evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
However, the Board finds that the preponderance of the evidence, 
including the clinical findings, shows that the Veteran's PTSD 
symptoms more nearly approximate occupational and social 
impairment with reduced reliability and productivity.  The 
evidence does not support a finding of occupational and social 
impairment with deficiencies in most areas, as the Veteran 
maintains steady employment.  

Conclusion for Ratings

In determining whether a higher rating is warranted for service-
connected disability, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence 
supports a 30 percent rating for headaches.  The preponderance of 
the evidence is against an initial rating in excess of 20 percent 
for lumbar strain for the period of October 11, 2002, to 
September 26, 2003.  However, the evidence supports a 40 percent 
rating for limitation of motion due to lumbar strain and a 
separate 10 percent rating for right-sided sciatica for the 
period of September 26, 2003, to May 10, 2010, and a 40 percent 
rating since May 10, 2010.  The evidence also supports a 50 
percent rating for MDD.

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. 
Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there is a 
three- step inquiry for determining whether a Veteran is entitled 
to an extraschedular rating.  

First, the Board must first determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such exceptional disability pictures that the 
available schedular evaluations for the service-connected 
disabilities are inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disabilities with 
the established criteria found in the rating schedule for those 
disabilities shows that the rating criteria reasonably describes 
the Veteran's disability levels and symptomatology, as discussed 
above.

The Board further observes that, even if the available schedular 
evaluations for the disabilities are inadequate (which they 
manifestly are not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations for her disabilities.  Additionally, 
there is not shown to be evidence of marked interference with 
employment, as she is working.  Moreover, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  

What the Veteran has not shown in this case is that the service-
connected disabilities' manifestations have resulted in unusual 
disability or impairment that has rendered the criteria and/or 
degrees of disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a left breast scar is granted.

Service connection for liposuction surgery residuals is denied.  

Service connection for spondylosis of the thoracic spine is 
granted.  

Service connection for right ankle strain is granted.  

Entitlement to a 30 percent rating for migraine headaches is 
granted, subject to the law and regulations governing the payment 
of monetary benefits.

For the period of October 11, 2002, to September 26, 2003, a 
rating in excess of 20 percent for lumbar strain is denied.

For the period of September 26, 2003, to May 10, 2010, a 40 
percent rating for limitation of motion due to lumbar strain and 
a separate 10 percent rating for right-sided sciatica, are 
granted, subject to the law and regulations governing the payment 
of monetary benefits.

For the period since May 10, 2010, a 40 percent rating for lumbar 
strain is granted, subject to the law and regulations governing 
the payment of monetary benefits.

A rating of 50 percent for MDD is granted, subject to the law and 
regulations governing the payment of monetary benefits.



______________________________________________
Jennifer Hwa
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


